USDC IN/ND case 2:19-cv-00068-JTM-JPK document 40 filed 06/01/20 page 1 of 2


                             UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF INDIANA
                                  HAMMOND DIVISION

GRANGE PROPERTY AND CASUALTY                        )
INSURANCE COMPANY,                                  )
          Plaintiff,                                )
                                                    )
        v.                                          )   CAUSE NO.: 2:19-CV-68-JTM-JPK
                                                    )
DOUG WELDON, L.R., a minor,                         )
and H.C., a minor,                                  )
              Defendants.                           )

                                     OPINION AND ORDER

        This matter is before the Court sua sponte. The Court must continuously police its subject

matter jurisdiction, Hay v. Ind. State Bd. of Tax Comm’rs, 312 F.3d 876, 879 (7th Cir. 2002), and

dismiss this action if the Court lacks subject matter jurisdiction. Fed. R. Civ. P. 12(h)(3). Currently,

the Court is unable to determine if it has subject matter jurisdiction over this litigation.

        Plaintiff Grange Property and Casualty Insurance Company invoked this Court’s subject

matter jurisdiction via diversity jurisdiction by filing its First Amended Complaint for Declaratory

Relief (ECF No. 38). As the party seeking federal jurisdiction, Plaintiff has the burden of

establishing that subject matter jurisdiction exists. Smart v. Local 702 Int’l Bhd. of Elec. Workers,

562 F.3d 798, 802-03 (7th Cir. 2009). And “when a plaintiff files a complaint in federal court and

then voluntarily amends the complaint, courts look to the amended complaint to determine

jurisdiction.” Rockwell Int’l Corp. v. United States, 549 U.S. 457, 473-74 (2007); see also

Cunningham Charter Corp. v. Learjet, Inc., 592 F.3d 805, 807 (7th Cir. 2010) (“if the plaintiff

amends away jurisdiction in a subsequent pleading, the case must be dismissed”) (citing Rockwell).

        For the Court to have diversity jurisdiction over this action, no Defendant may be a citizen

of the same state as Plaintiff, and the amount in controversy must be more than $75,000. 28 U.S.C.
USDC IN/ND case 2:19-cv-00068-JTM-JPK document 40 filed 06/01/20 page 2 of 2


§ 1332. Plaintiff has alleged a sufficient amount in controversy, and has sufficiently alleged its

own citizenship. (ECF No. 38, ¶¶ 1, 5). The allegations in Plaintiff’s Amended Complaint are

insufficient, however, as to the citizenship of all three Defendants.

       The Amended Complaint alleges that Defendant Doug Weldon “is an Indiana resident who

resides in Valparaiso, Porter[] County, Indiana” (id. at ¶ 2); that Defendant L.R., “a minor, is an

Indiana resident who, upon information and belief, resides in Gary, Lake County, Indiana” (id. at

¶ 3); and that Defendant H.C., “a minor, resides in Portage, Porter County, Indiana.” (Id. at ¶ 4).

But for purposes of diversity jurisdiction, a natural person “is a citizen of the state in which she is

domiciled,” Altom Transp., Inc. v. Westchester Fire Ins. Co., 823 F.3d 416, 420 (7th Cir. 2016),

“and domicile is the place one intends to remain.” Dakuras v. Edwards, 312 F.3d 256, 258 (7th

Cir. 2002); see also Heinen v. Northrop Grumman Corp., 671 F.3d 669, 670 (7th Cir. 2012)

(citizenship for purposes of diversity jurisdiction “depends on domicile–that is to say, the state in

which a person intends to live over the long run”). “An allegation of ‘residence’ is therefore

deficient.” Heinen, 671 F.3d at 670. Rather, Plaintiff must allege the citizenship of each Defendant

based on their domicile. Id.; see also Dakuras, 312 F.3d at 258 (considering when the domicile of

a minor or ward may depend upon that of a parent or guardian).

       Given the importance of determining the Court’s jurisdiction to hear this case, Plaintiff

must sufficiently allege the citizenship of all three Defendants. The Court therefore ORDERS

Plaintiff to FILE, on or before June 15, 2020, a supplemental jurisdictional statement that properly

alleges the citizenship of each Defendant as stated above.

       So ORDERED this 1st day of June, 2020.

                                               s/ Joshua P. Kolar
                                               MAGISTRATE JUDGE JOSHUA P. KOLAR
                                               UNITED STATES DISTRICT COURT



                                                  2
